In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (R. Doyle, J.), entered October 25, 2007, which, upon an order of the same court dated August 23, 2007, granting the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff Jin Mei Liu did not sustain a serious injuiy within the meaning of Insurance Law § 5102 (d), dismissed the complaint.
*688Ordered that the judgment is affirmed, with costs.
The defendant met her prima facie burden of showing that the plaintiff Jin Mei Liu did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition, the plaintiffs failed to raise a triable issue of fact. Skelos, J.E, Dillon, Garni and Leventhal, JJ., concur.